The opinion of the court was delivered by
Bennett, J.
Under the charge of the court, it must be assumed that the jury found that the note in question, was not only signed upon the Sabbath, but that it was absolutely and unconditionally delivered to Goss on the same Sabbath day, or to his agent, which is the same thing in legal effect. The case shows that evidence was given tending to prove such to have been the fact.
The jury were correctly instructed that if the note was not delivered until Monday, or if delivered on the Sabbath, and there was a subsequent promise to pay it, their verdict should be for the plaintiff. If the plaintiff has been wrongfully cast in the suit, it would seem to have been the fault of the jury, against which we cannot relieve.
Judgment affirmed.